Citation Nr: 1330821	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1970, to include service during the Vietnam Era. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board finds that as to the issue decided below, there has been substantial compliance with its January 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not include a current diagnosis of PTSD related to the Veteran's military service or of any current psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In addition, the notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's March 2007 letter was returned as undeliverable and with an indication of a new address.  It was re-sent to the Veteran's new address in June 2007.  The letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue decided below.  Additionally a follow-up letter was sent to him in August 2007 requesting he submit details concerning his PTSD claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board finds that a remand to secure any additional records is not required.  

Additionally, VA provided the Veteran with a VA examination to determine the nature and etiology of the claimed psychiatric disorder currently on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service Connection 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

However, if the record indicates that a Veteran did not engage in combat, his or her alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. §§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.

In addition to demonstrating the existence of a stressor, the facts must also establish that the alleged stressful event was sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98-99 (1993).  Further, the sufficiency of the stressor is a medical determination and, therefore, adjudicators may not render a determination on this point in the absence of independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that, if (1) the Veteran's claimed stressor is related to his/her fear of hostile military or terrorist activity; (2) the Veteran response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and relates the claimed stressor to the Veteran's symptoms; and (4) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, then the Veteran's lay statements alone may establish the occurrence of the claimed in-service stressor unless there is clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Id.  Examples include actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket or mortar fire; grenade; small-arms fire, including suspected sniper fire; or an attack upon friendly military aircraft.  Id.

Here, the Veteran has claimed that he currently has PTSD as a result of his military service.  The Veteran claimed that he served in the U.S. Navy aboard the USS Bennington and the USS Oriskany off the coast of the Republic of Vietnam during the Vietnam Era.  He essentially stated that while his original military occupational specialty (MOS) aboard the USS Bennington was as a cook, when he transferred to the USS Oriskany, he served in the magazine area of the ship in addition to being a gunner's mate. It was during this service that the Veteran stated that he experienced great fear during incidents when the hoist would fail and 250 to 500 pound bombs would fall on the floor.  He reported that during these moments, he did not know whether he was going to die.  In addition, the Veteran reported witnessing a plane crash into the fantail of the ship while trying to make a landing.  He stated that following the crash, he had to help empty the area of bombs because there was fear that the fire from the crash would cause the munitions to explode.  

The Veteran's service personnel records confirm his service in the U.S. Navy aboard the USS Bennington from March 1969 to November 1969 and aboard the USS Oriskany from November 1969 until December 1970.  These records show that in March 1969, his MOS was as a cook.  An administrative remarks record dated in September 1970 indicates that the Veteran was a seaman apprentice.  His DD-214 lists his grade and rank as a seaman apprentice, E-2, and lists his MOS as a cook.  An Internet article obtained by the RO in February 2011 indicates that there were two plane crashes during the period of November 1969 and December 1970, while the Veteran was aboard the USS Oriskany.  The RO has conceded that the Veteran's stressor has been verified.  

Service treatment records show no complaint, diagnosis, or treatment for any psychiatric disorder.  Post-separation VA medical records do not document any diagnosed psychiatric disorder.  

In April 2011, the Veteran underwent a VA PTSD examination.  The claims file was reviewed.  The Veteran's medical history was noted.  It was indicated that there was no outpatient treatment or hospitalization for a mental disorder.  It was also noted that there was no current treatment for a mental disorder.  The Veteran's in-service stressor was documented.  The Veteran was examined.  His affect was normal, and he was oriented to person, time, and place.  His memory was normal.  The Veteran did not have any delusions, hallucinations, panic attacks, suicidal or homicidal thoughts, and no violent episodes.  The examiner noted that no PTSD symptoms were present.  It was stated that the Veteran did not meet the DSM-IV stressor criterion or the DSM-IV criteria for a diagnosis of PTSD.  There was no Axis I diagnosis.  

Given the above, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include PTSD.  The evidence dated since the time that the Veteran filed his claim for service connection in March 2007 does not include a diagnosis of PTSD or any psychiatric disorder.  There is no objective evidence of record showing that the Veteran currently has PTSD or any psychiatric disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  With no evidence of a current disability, service connection for PTSD is not warranted.  Accordingly, the claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b).

In reaching this determination, the Board acknowledges that the Veteran's military stressor has been verified.  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (19920; Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  Absent evidence of current disability of PTSD which could be attributed to active service, service connection for PTSD is not warranted.  Further, service connection is also not warranted for a psychiatric disability other than PTSD, as none has been diagnosed.   

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has a psychiatric disorder, to include PTSD, due to his military service.  As noted, a Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairment, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with any acquired psychiatric disorder, including PTSD, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the diagnosis or etiology of the claimed psychiatric disorder are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Based on the absence of a diagnosis of any psychiatric disorder, the Board finds the preponderance of the probative evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  Accordingly, service connection for a psychiatric disorder, to include PTSD, is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran seeks service connection for tinnitus, to include as secondary to his service-connected bilateral hearing loss.  The Veteran has claimed that he is entitled to service connection for tinnitus.  Initially, the Veteran asserted that his claimed tinnitus disorder was related to in-service acoustic trauma.  Subsequently, the Veteran's accredited representative advanced an argument in the December 2010 informal hearing presentation that the claimed tinnitus disorder was etiologically related to the Veteran's service-connected hearing loss.  The Board notes that while a VCAA notice letter was sent to the Veteran in June 2007 regarding direct service connection, information regarding secondary service connection has not been not provided to him.  

Additionally, in January 2011, the Board remanded this claim for additional development.  The Board pointed out that the claims file reflected that the Veteran underwent a VA audiology examination in February 2009, and that the examiner opined that it was less likely as not that the bilateral tinnitus was caused by or the result of military noise exposure.  The Board pointed out that no opinion was rendered as to whether tinnitus was related to the diagnosed and service-connected hearing loss disability.  It was noted that the medical evidence included an opinion as to whether the Veteran's claimed disorder is related to military noise exposure; however, a review of the medical evidence of record was negative for a competent medical opinion specifically addressing whether the Veteran's tinnitus is etiologically related to his diagnosed hearing loss.  The Board mandated that the case should be returned to the February 2009 VA the examiner to opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral tinnitus is due to or aggravated by his service-connected hearing loss, or is otherwise related to the Veteran's military service.  In a June 2011 addendum, the February 2009 examiner stated that she had no information to add to the original opinion, and that if more information was needed, it was recommended that the claim be referred to another provider, possibly an otolaryngologist.  

The Board mandated that an opinion be rendered under clearly specified conditions,  and directed that specific questions be answered by the examiner regarding the disorder on appeal.  Review of the file reveals that the mandates presented by the Board were not followed or addressed.  As the February 2009 examiner has stated that she is not able to make a determination, and that the file be referred to another provider, the claim must be reviewed by an audiologist who is capable of rendering the opinion mandated by the Board.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA secondary service connection notice concerning the claim for service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  

2.  Refer the file to a qualified VA audiologist or otolaryngologist who has not previously examined the Veteran for an addendum opinion.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

The examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is due to or aggravated by the service-connected hearing loss.  In doing so, the examiner must consider and address the Veteran's lay statements, as well as the medical evidence contained in the file.  Complete rationale must be provided for all opinions and conclusions reached.  

If the examiner determines that a determination cannot be reached without examining the Veteran, a VA examination should be scheduled for him.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service, as opposed to it being the result of some other factor or factors.

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013); See also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


